Order issued December ,~ [ ,2012




                                                In The




                                        No. 05-12-00892-CV


                     AMERICAN HERITAGE CAPITAL, LP, Appellant

                                                 VO




                             ALAN GONZALES, ET AL., Appellees


                                             ORDER

       We GRANT appellant’s December 18, 2012 unopposed motion for an extension of time to

file a reply brief. Appellant shall file its reply brief on or before January 21, 2013.